Citation Nr: 0917343	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-10 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a scar on the left 
arm (left arm scar).

2.  Entitlement to service connection for a disability of the 
feet, claimed as hammer toes.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

5.  Entitlement to a compensable evaluation for scar, shell 
fragment wound, right arm and linear-type scars on dorsal 
surface of right arm (right arm skin/scar disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to March 
1969, from December 2001 to February 2002, and from February 
2003 to June 2003.  He was awarded the Purple Heart Medal for 
his first period of active service.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Philadelphia, Pennsylvania and a February 2007 rating 
decision of the VA RO in Boston, Massachusetts.  The 
appellant's claims folder was returned to his local RO in 
Boston, Massachusetts after the November 2005 rating 
decision.

In October 2008, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.  
The Veteran submitted additional written evidence at this 
hearing with a written waiver of RO consideration, which was 
signed by the Veteran.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, the competent 
medical evidence of record relates the Veteran's current left 
arm scar to events or injury during his first period of 
active service in the Republic of Vietnam.  

2.  Resolving doubt in favor of the Veteran, the competent 
medical evidence of record relates the Veteran's current 
bilateral hammertoes to events or injury during his first 
period of active service.

3.  Throughout the rating period on appeal, the Veteran's 
service-connected PTSD has been manifested by nightmares, 
intrusive thoughts, hyperarousal, and emotional/social 
guardedness, but it is not more nearly approximated by 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood.  

4.  Throughout the rating period on appeal, the competent 
evidence of record does not show that the Veteran's right arm 
skin disability was manifested by limitation of motion, pain 
upon examination or unstableness.


CONCLUSIONS OF LAW

1.  Left arm scar was incurred in active service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  Bilateral hammertoes were incurred in active service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  The criteria for entitlement to a rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 
(2008).

4.  The criteria for entitlement to a compensable rating for 
right arm skin disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic 
Code 7805 (as in effect from Aug. 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Additionally, because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within VA that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.

Inasmuch as the decision herein grants service connection for 
left arm scar and bilateral hammertoes, further development 
with regard to VA's duties to notify and assist as to those 
claims would serve no useful purpose.  In light of the 
favorable disposition of the Veteran's service connection 
claims, the question of whether the appellant was 
appropriately informed of the evidence needed to substantiate 
these claims, or as to the division of responsibilities 
between VA and a claimant in developing evidence pertinent to 
these claims, is a moot point. 

In the present case, VA issued VCAA notice letters to the 
Veteran dated in July 2005, July 2006, October 2006, and 
November 2006.  The letters informed the Veteran of what 
evidence was required to substantiate his claims (for service 
connection and increased ratings) and of his and VA's 
respective duties for obtaining evidence.  The November 2006 
letter also informed the Veteran as to the law pertaining to 
the assignment of a disability rating and effective date as 
the Court required in Dingess/Hartman.

Additionally, during the pendency of this appeal, the Court 
outlined the notice that is necessary in a claim for an 
increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 
43-44 (2008).  The Court held, in essence, that the Secretary 
must give the claimant (1) notice that, to substantiate a 
claim, the claimant must provide (or ask the Secretary to 
obtain) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) notice of how 
disability ratings are assigned; (3) general notice of any 
diagnostic code criteria for a higher rating that would not 
be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence a veteran may submit to support an 
increased rating claim.  

While the Veteran did not receive complete notice prior to 
the unfavorable AOJ rating decision as per Pelegrini, a 
September 2008 letter provided essential notice under 
Vazquez-Flores.  The Board notes that the claim was not 
readjudicated after issuance of this letter.  The September 
2008 letter advised the Veteran to tell VA or submit any 
additional information or evidence within 30 days from the 
date of the letter.  The record does not reflect that the 
Veteran responded to this letter.  Here, the Board finds that 
the Veteran has had ample opportunity to respond/supplement 
the record and is not prejudiced by any technical notice 
deficiency (including in timing) that occurred earlier in the 
process.  Furthermore, to the extent it could be argued that 
there was a timing error, overall, the Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his increased rating claims, to include submitting statements 
through the appeal period and providing testimony at the 
October 2008 Board hearing.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).  

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claims, to include testimony at a Travel Board hearing.  
The Board has carefully reviewed his statements and testimony 
and concludes that there has been no identification of 
further available evidence not already of record.  Lay 
statements have also been submitted on behalf of the Veteran.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  


The Board notes that VA medical opinions have been obtained 
and sufficient competent medical evidence is of record to 
make a decision on these claims.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Additionally, the record reflects 
that the Veteran underwent VA examinations in 2005 that 
addressed the increased rating matters presented by this 
appeal.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.

I.  Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical opinion, competent 
medical evidence is generally required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus 
to service, as to both of which competent medical evidence is 
generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).  The provisions of 38 U.S.C.A.  
§ 1154(b) do not allow a combat veteran to establish service 
connection with lay testimony alone.  Rather, the statute 
relaxes the evidentiary requirements for determining what 
happened during service and is used only to provide a factual 
basis for a determination that a particular disease or injury 
was incurred or aggravated in service, not to link the 
service problem etiologically to a current disability.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

A.  Left arm scar  

The Veteran contends that service connection is warranted for 
a scar on his left arm.  Specifically, he contends that while 
serving in the Republic of Vietnam, Napalm was dropped near 
him and to protect his face from the explosion he covered it 
with his arms.  See VA Form 9, received in December 2007.  
(See also October 2008 Travel Board hearing Transcript 
"Tr." at 21-22.)  The Veteran also testified that he was 
not removed from the field by a medical helicopter and since 
he was out in the field when this event happened nothing was 
reported in his service treatment records.  (Id. at 22.)

The Board initially notes that the record contains a report 
of a VA examination, conducted in August 2005, that revealed 
an impression of superficial scars (at locations indicated).  
The August 2005 VA examination report noted that the Veteran 
had a left arm scar covering most of the medial aspect of his 
upper arm.  Therefore, the Board finds that the first element 
of a service connection claim, that of a current disability, 
has been met.  

The report of a pre-induction medical examination, dated in 
July 1965, reflects that under "identifying body marks, 
scars, tattoos" a scar was noted on the Veteran's chest.  
This examination report does not reflect any other 
abnormalities.  The corresponding report of medical history 
does not reflect any pertinent complaints or history.  The 
service treatment record, dated August 27, 1965 (one day 
after the Veteran's active service began), also does not 
reflect any scars or comparable body marks upon re-
examination.  The report of the Veteran's medical separation 
examination, dated in March 1969, notes a 3-inch scar "Post 
URA" and a 2-inch scar right of his navel.  The service 
treatment records do not reflect any notation or treatment of 
a scar or burn on the Veteran's left arm.

The Veteran's DD Form 214 for his period of active service 
from August 1965 to March 1969 reveals that he had a military 
occupational specialty (MOS) of machine gunner.  The DD Form 
214 also reflects that he was awarded the Purple Heart Medal.  
In light of the Veteran's contentions that his left arm scar 
occurred in conjunction with combat action (as evidenced by 
receipt of the Purple Heart Medal) while serving in Vietnam, 
combined with his MOS and the circumstances of his service, 
the Board finds that the Veteran's lay statements support an 
in-service incurrence of a left arm scar/burn injury.  38 
U.S.C.A. § 1154(b) (West 2002) (noting that for combat 
veterans, VA accepts satisfactory lay evidence of service 
incurrence if consistent with service circumstances and 
conditions).

The report of the August 2005 VA feet examination also 
contains a medical nexus opinion.  After reviewing the 
Veteran's claims folder and performing a physical 
examination, the August 2005 VA examiner opined that the 
superficial scars located at the identified areas on the 
Veteran's body, to include his left arm, "are related to the 
military."  The August 2005 VA examination report reflects 
that the VA examiner considered the Veteran's reported 
history of service and events while he was in the Republic of 
Vietnam.  Furthermore, there is no medical nexus evidence of 
record to the contrary.

The Board again notes that exposure to Napalm and other 
weapons used by the enemy during the Veteran's period of 
active service is consistent with the places, types, and 
circumstances of his service, including his MOS of machine 
gunner and his receipt of the Purple Heart Medal.  See 38 
U.S.C.A. § 1154(a), (b).  There appears to be no plausible 
basis upon which the Veteran's current left arm scar 
disability might be dissociated entirely from the lay 
evidence of an in-service incurrence during his active 
service in the Republic of Vietnam.  As a result, the Board 
finds that the evidence is at least in equipoise as to 
whether the Veteran's current left arm scar disability was 
caused or aggravated by active service.  With resolution of 
doubt in favor of the Veteran, the Board finds that service 
connection is warranted for left arm scar disability.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

B.  Disability of the feet

The Veteran contends that service connection is warranted for 
a bilateral foot disability.  In his claim received in 
November 2005, the Veteran claimed hammertoes.  He contends 
that the boots he was issued for his first period of active 
service were too tight, crunching his toes, and causing his 
hammertoes.  (See, e.g., October 2008 Travel Board hearing 
Tr. at 24-25.)

The Board initially notes that the report of the August 2005 
VA examination that revealed an impression of hammertoe 
deformities.  This VA examination report specifically noted 
hammertoes of the 2, 3, 4 digits of the right foot and 
hammertoe deformity of the 2, 3, 4, 5 digits of the left 
foot.  See also VA podiatry reports, dated in September 2005, 
March 2006, and September 2006.  Therefore, the Board finds 
that the first element of a service connection claim, that of 
a current bilateral foot disability, has been met.  

The July 1965 report of medical examination (pre-induction) 
reflects a normal clinical evaluation of the Veteran's feet.  
Additionally, the Veteran's physical profile concerning his 
lower extremities was assigned a "1."  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the appellant on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).  The corresponding 
report of medical history does not reflect any complaints of 
foot trouble.  Additionally, a service treatment record, 
dated August 27, 1965 (one day after the Veteran's active 
service began), indicates that he was re-examined on that 
date and found to be physically qualified for active duty.  
His "PULHES" profile was 1 for all fields per the August 
1965 service treatment record.  Under a section titled 
"Defects noted," the August 1965 service treatment record 
reflects "[h]allus valgus, NCD [not considered 
disabling/disqualifying]."  A report of the clinical 
examination for the Veteran's discharge from service, dated 
in March 1969, reflects a normal evaluation of the Veteran's 
feet.  The service treatment records do not reflect any 
complaints or treatment for problems related to the Veteran's 
feet, to include hammertoes and/or hallus valgus.

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1132.  Based on the 
notation in the August 27, 1965 re-examination report, the 
Board finds that the Veteran is not presumed sound as to 
hallus valgus.  38 C.F.R. § 3.304(b); see also 38 C.F.R. 
§ 3.303(c) (noting that manifestation of lesions or symptoms 
of chronic disease from date of enlistment, or so close 
thereto that the disease could not have originated in so 
short a period will establish preservice existence thereof).  
However, as no other bilateral foot deformity, to include 
hammertoes, was noted on the August 27, 1965 re-examination 
report, the Board finds that the Veteran is presumed sound as 
to any other bilateral foot disability.  38 U.S.C.A. § 1111.  

In adjudicating a claim, the Board must assess the competence 
and credibility of a veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  The Board also has a duty to assess 
the credibility and weight given to evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The Board notes that 
a veteran is competent to give evidence about what he 
experienced; for example, he is competent to report what he 
experiences, such as pain in his feet in service.  See, e.g., 
Layno  v. Brown, 6 Vet. App. 465 (1994).  Competency of 
evidence, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Regarding the Veteran's statements and testimony regarding 
pain in feet during his first period of service from boots 
that were issued one size too small in Vietnam (a size 11 
instead of a size 12), the Board finds that the Veteran is 
competent to report these first-hand observations.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting 
that a veteran and other persons can attest to factual 
matters of which they had first-hand knowledge, e.g., 
experiencing and witnessing events in service).  The Board 
also finds such statements by the Veteran to be credible as 
they have not been inconsistent with or contradicted by other 
evidence of record.  Therefore, providing the Veteran with 
the benefit of the doubt, the Board concedes that the Veteran 
was issued boots that were one size too small and that he 
experienced pain in his feet during service.  

Additionally, the Board again acknowledges 38 U.S.C.A. 
§ 1154(b) and that the Veteran is in receipt of the Purple 
Heart Medal, indicating engagement in combat.  See Daye v. 
Nicholson, 20 Vet. App. 512, 517 (2006) ("Indeed, receipt of 
a Purple Heart or a Combat Action Ribbon would confirm 
engagement in combat . . . .").  While the issuing of the 
boot may not be "combat" (engaging with the enemy) per se, 
the Veteran indicated that he wore the tight fighting boots 
for "roughly four months" and that his toes were pushed in.  
(See October 2008 Board Tr. at 24.)  In light of the 
Veteran's statements and testimony as with resolving any 
doubt in the Veteran's favor, the Board also finds that 
38 U.S.C.A. § 1154(b) is for consideration under these 
circumstances. 

Regarding a medical nexus, the August 2005 VA examiner opined 
that the Veteran's "hammertoe deformities are least likely 
caused by his military experience as other factors of time 
and pressure."  In support of this opinion, the VA examiner 
cited to a website (setup/run by the American Academy of 
Orthopaedic Surgeons) noting that hammer toe results from 
shoes that do not fit properly or a muscle imbalance, usually 
in combination with one or more other factors.  It was also 
noted from this website that if the toe is bent and held in 
one position long enough, the muscles tighten and cannot 
stretch out.  The August 2005 VA examination report also 
reflects that the VA examiner considered Veteran's reports of 
being issued boots during his first period of service that 
were one size too small.  The VA examiner also noted that the 
Veteran's current shoe size is 12D.  Moreover, there is no 
medical nexus evidence of record to the contrary.

In sum, while the service treatment records from the 
Veteran's first period of active service do not document 
complaints of, or treatment for, bilateral foot problems, the 
Board finds that the Veteran is competent and credible to 
report that he was issued boots that were too small and that 
he experienced pain in his feet.  Additionally, there appears 
to be no plausible basis upon which the Veteran's current 
bilateral hammertoes might be dissociated from his first 
period of military service.  As a result, the Board finds 
that the evidence is at least in equipoise as to whether the 
Veteran's current bilateral hammertoes were caused or 
aggravated by active service.  With resolution of doubt in 
favor of the Veteran, the Board finds that service connection 
is warranted for bilateral hammertoes.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2008).  

II.  Increased rating claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the claimant.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

A.  PTSD

The Board notes that a rating decision, dated in November 
2003, granted service connection for PTSD and assigned an 
initial rating of 30 percent, effective July 2, 2003 (date of 
receipt of claim).  The record also contains another rating 
decision, dated in February 2005, reflecting that it also 
granted service connection for PTSD and assigned an initial 
rating of 30 percent, effective July 2, 2003.  The February 
2005 rating decision noted that there was an error in 
processing the Veteran's PTSD claim, and it notes that the 
error was corrected.  The Veteran was notified of the 
February 2005 rating decision via a letter dated February 12, 
2005, which advised the Veteran that he had 1 year to appeal 
this rating decision.  On May 20, 2005, the RO received a 
statement from the Veteran wherein he claimed "an increase" 
in his service-connected PTSD (and right arm scar 
disability).  The Veteran's claim for an increased evaluation 
was received within 1 year of notice of the February 2005 
rating decision.  In this regard, the Board has considered 
whether the statement received in May 2005 could be construed 
as a Notice of Disagreement (NOD).  See 38 C.F.R. § 20.201 
(2008) (noting that a written communication from a claimant 
or his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a NOD); see also EF v. Derwinski, 1 Vet. App. 
324, 326 (1991) (noting that VA must liberally construe all 
documents filed by a claimant).

After review the May 2005 statement, the Board finds that 
this statement does not express dissatisfaction or 
disagreement with the February 2005 rating decision.  The 
Veteran asked for an increase and did not mention the prior 
rating decision or express any dissatisfaction with the prior 
rating decision.  As such, the Board finds that the 
statement, received in May 2005, to be a new claim for an 
increased rating, and thus, the current appeal is not an 
appeal from the February 2005 rating decision.

Regarding the rating period on appeal, as noted above, in a 
statement received May 20, 2005, the Veteran asserts that an 
increased evaluation is warranted for his service-connected 
PTSD disability.  In general, the rating period for 
consideration in an increased rating claim is from one year 
prior to the date of receipt of the increased rating claim.  
38 C.F.R. § 3.400(o)(2) (2008).  However, as a final rating 
decision on this matter was previously issued on February 28, 
2005, the rating period on appeal is from March 1, 2005.  
Nevertheless, in accordance with 38 C.F.R. §§ 4.1 and 4.2 
(2008) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the history of the disability is for consideration in rating 
a disability.  

The November 2005 rating decision increased the evaluation of 
the Veteran's service-connected PTSD to 50 percent, effective 
May 20, 2005 (date of receipt of claim for increase).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  VA's Schedule for rating mental 
disorders reads, in pertinent part, as follows:

Under Diagnostic Code 9411, a 50 percent rating is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

The next-higher 70 percent rating under Diagnostic Code 9411 
is warranted when the evidence shows occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and occupation and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
or mood.  

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)) (DSM-IV).


According to DSM-IV, a GAF score of 61 to 70 indicates the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  See also QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994).

The Veteran contends that his service-connected PTSD is worse 
than the current 50 percent rating and warrants an increased 
rating.

The Board finds that the evidence of record does not support 
an evaluation in excess of 50 percent for the Veteran's PTSD 
over the rating period on appeal.  The level of occupational 
and social impairment due to a psychiatric disorder is the 
primary consideration in determining the severity of a 
psychiatric disorder for VA purposes and not all the symptoms 
listed in the rating criteria must be present in order for a 
rating to be warranted.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) (finding that the psychiatric symptoms listed 
in the rating criteria are not exclusive, but are examples of 
typical symptoms for the listed percentage ratings).  

First, the Veteran's GAF scores must be assessed.  As noted 
above, the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health - illness."  Carpenter, 8 Vet. 
App. at 242.  A GAF score is highly probative, as it relates 
directly to a veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

Here, the report of VA PTSD examination in August 2005 
reflects that the Veteran was assigned a GAF score of 50.  It 
is noted that this score signifies that the examinee has 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994).

Also regarding occupational and social functioning, the 
report of the August 2005 VA examination reflects that the 
Veteran is married and lives with his spouse and teenage 
daughter.  This examination report reflects that the Veteran 
described his marital relationship as satisfactory, and he 
noted the concern of his spouse regarding sleep agitation and 
decline in the number of household projects he undertakes.  
The August 2005 VA examination report further indicates that 
the Veteran is employed.  It was noted that he has been at 
this job for 3 years and that he maintains his social 
distance at work and uses his employment as an outlet to keep 
memories suppressed.  The Veteran also denied any issues with 
alcohol or illicit drug use.  A lay statement from the 
Veteran's spouse, dated in September 2007, notes that the 
Veteran's irritability has put some stress in their marriage 
as she reported having to sleep in another bedroom for the 
past three months.  The record also contains a statement from 
the Veteran's employer, dated in June 2008, noting that the 
veteran had been hired by this company in October 2002.  It 
was noted that prior to being called to active duty in 
February 2003, the Veteran was a 'bright and shining star" 
who took on challenging tasks, was a leader, and taught 
new/younger associates.  The letter from the employer notes 
that after the Veteran returned from Iraq, he demonstrated a 
decrease in coping skills, stalling his advancement in the 
company.  The employer's letter further indicated that the 
Veteran had "panic attacks" when the pace was fast, had 
decreased concentration and thought process, and had 
increased frustration and lack of confidence and self-esteem.  
The employer noted that the Veteran was placed in a less 
stressful, entry-level position.  At the October 2008 Travel 
Board hearing, the Veteran testified that he pushes/buries 
himself in his work.  (See Board hearing Tr. at 15-16.)  The 
Veteran also testified at the October 2008 Board hearing that 
his marital life is "just fair," but he added that he had 
been having better interactions with his wife.  (Id. at 18.)  

In light of the foregoing, the Board finds that the Veteran's 
GAF score and other pertinent evidence of record demonstrate 
that the Veteran's PTSD causes occupational and social 
impairment with reduced reliability and productivity.  This 
is adequately reflected in the currently assigned 50 percent 
evaluation which contemplates symptoms such as difficulty in 
establishing and maintaining effective work and social 
relationships.  The GAF score, which is at the upper end of 
the range defined by DSM-IV, does not reflect occupational 
and social impairment, with deficiencies in most areas.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, the Board 
finds that the Veteran's GAF score, in combination with other 
pertinent evidence that was discussed above and will be 
discussed below, most nearly approximates a 50 percent, but 
not the next-higher 70 percent evaluation for PTSD. 

Second, the remaining pertinent subjective and objective 
evidence of record must be considered and the decision must 
be based on the totality of the evidence in accordance with 
all applicable legal criteria.  See Carpenter, 8 Vet. App. at 
242.  The Board finds that a 70 percent evaluation is not for 
application.  Here, the evidence, overall, does not reflect 
that the Veteran has occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood during the rating period on 
appeal.  

The Veteran has not reported and the evidence does not show 
any obsessional rituals that interfere with routine 
activities or any intermittently illogical, obscure, or 
irrelevant speech.  The August 2005 VA examiner noted that 
the Veteran was polite and cooperative during the interview 
and answered questions in a direct and open manner, 
maintaining good eye contact.  The August 2005 VA examination 
report also reflects that the Veteran was oriented to time, 
place and person.  

The evidence during the rating period on appeal shows that 
the Veteran maintains his personal appearance and hygiene.  
In this regard, the August 2005 VA examiner noted that the 
Veteran was well-groomed and dressed casually.  Further, the 
record does not reflect that the Veteran has suicidal 
ideation.  See Report of the August 2005 VA PTSD examination 
(reflecting that the Veteran denied current suicidal or 
homicidal ideation as well as any past history of suicidal 
behavior).  The Veteran also testified that he has had 
thoughts of homicide, but no actions related to this because 
he feared the repercussion of the law.  (October 2008 Board 
Tr. at 19.)  Additionally, it was noted upon VA examination 
in 2005 that the Veteran's mood was euthymic with a 
restrictive affect, and there were no signs of psychoses.

The evidence of record does not show that the Veteran 
experiences near-continuous panic or depression affecting his 
ability to function independently, appropriately, and 
effectively.  As noted above, the letter from the Veteran's 
employer, dated in June 2008, indicates that the Veteran had 
"panic attacks" when the pace was fast.  In this regard, at 
the October 2008 Board hearing, the Veteran testified that he 
has had panic attacks at work that occur when he was training 
someone.  (Board Tr. at 9.)  He reported training two people 
recently.  (Id.)  At the October 2008 Board hearing, the 
Veteran also testified that he had some bouts of depression 
and/or sadness.  (Id. at 15.)  The evidence also indicates 
that the Veteran has some instances where he has had some 
difficulty adapting to stressful circumstances.  The Board 
finds that above manifestations have been contemplated by the 
current 50 percent rating.  The Veteran also related at the 
October 2008 hearing that he has not missed work in 6 years.  
(Id. at 16.)  In light of the foregoing combined with the 
fact the Veteran's employer trusts his ability to train 
people, the Board finds that the evidence shows the Veteran 
can function independently and effectively, relate to others, 
and adapt to stressful circumstances.

The record does reflect that the Veteran has reported he has 
had angry outbursts.  In particular, the Veteran testified at 
the October 2008 hearing that he slammed a highchair in a 
store.  (Board Tr. at 19.)  The statement by the Veteran's 
spouse, dated in September 2007, also describes this incident 
in greater detail.  The Veteran's spouse noted that the two 
of them had to leave the store and that it took her awhile to 
calm down the Veteran.  The Board finds that this and other 
incidents of impaired impulse control are not dispositive of 
the next-higher rating as the overall evidence reveals a 
disability picture more nearly approximately by a 50 percent 
rating.

The Veteran has some difficulty establishing and maintaining 
effective social relationships, but remains able to maintain 
and establish such relationships.  For example, at the 
October 2008 Travel Board hearing, the Veteran related that 
his marital relationship was "like the Dow Jones . . . down, 
up, down, up."  (Board Tr. at 10.)  The Veteran also 
testified that he has been married for 36 years.  (Id.)  The 
Veteran further testified at the October 2008 hearing that he 
finds it difficult to relate to family and friends, but only 
when he needs space, which is often.  (Id. at 12.)  The 
Veteran noted that he sees family and friends once or twice a 
month and that he does attend church, but he has not been 
there in about 6 months.  (Id. at 12-13.)  While the above 
evidence reflects some difficulty establishing and 
maintaining effective relationships, especially social 
relationships, the fact that he maintains social contact with 
friends once or twice a month, attends church (albeit, he 
noted attending less more recently), and has been married for 
over 35 years all show that he does not have an ability to 
establish and maintain effective relationships.  The Veteran 
also testified that he is close to people in his business.  
(See Board Tr. at 12.)  

The Board also acknowledges the evidence of record noting the 
Veteran's symptoms of problems sleeping, nightmares, 
restlessness, angry, emotional numbing, feeling detached, 
mood swings, and hyperstartle response.  See, e.g., Report of 
VA examination, dated in August 2005.  The Board finds that 
such symptoms, in evaluating his overall disability picture, 
have been adequately accounted for by the current 50 percent 
rating.  

The Board further notes the Veteran's testimony regarding his 
voluntary withdrawal from the First Sergeants position, to 
include the documents submitted at the October 2008 Travel 
Board hearing regarding this and Operation Snowbird.  The 
Board has considered this evidence, but it finds it not to be 
pertinent to rating the PTSD disability on appeal as it is 
prior to the rating period on appeal and even prior to the 
effective date for the grant of service connection for PTSD.

Although the symptomatology described above indicates some 
social and occupational impairment with reduced reliability 
and productivity, it does not demonstrate occupational and 
social impairment, with deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (noting that a 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships).  Accordingly, a 50 percent evaluation is for 
application.  Indeed, after VA PTSD examination in August 
2005, the Axis I diagnosis was PTSD, moderate.  The Board 
also has considered whether the Veteran's rating should be 
"staged," but the record does not show distinct time periods 
exhibiting symptoms warranting staged evaluations.  Hart, 21 
Vet. App. at 509-10.  Therefore, after review of the 
evidence, the Board finds that the Veteran's PTSD disability 
picture, overall, is more nearly approximated by a rating of 
50 percent throughout the rating period on appeal.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.3 
and 4.7.  

B.  Right arm scar

Historically, a rating decision, dated in September 1969, 
granted service connection for a wound to the right arm and 
assigned a noncompensable initial rating (using Diagnostic 
Code 7805), effective March 29, 1969.  

Regarding the rating period on appeal, as noted above, in a 
statement received May 20, 2005, the Veteran asserts that an 
increased evaluation is warranted for his service-connected 
right arm scar disability.  As the Veteran's claim for an 
increased rating was received by VA in May 2005, the rating 
period on appeal is from May 2004, one year prior to the date 
of receipt of the increased rating claim.  38 C.F.R.  
§ 3.400(o)(2) (2008).  However, in accordance with 38 C.F.R. 
§§ 4.1 and 4.2 (2008) and Schafrath v. Derwinski, 1 Vet. App. 
589 (1991), the history of the disability is for 
consideration in rating a disability.

The Board notes a recent revision to the ratings provisions 
governing scars was recently published in the Federal 
Register.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The 
revisions are applicable to an application for benefits 
received by the VA on or after October 23, 2008.  Id.  In 
this case, the Veteran's claim was received by VA in May 
2005.  Additionally, the Veteran has not requested review 
under these new criteria.  Therefore, the 2008 amended 
version of the schedular criteria does not apply to the 
instant claim, and no additional process or consideration is 
warranted at this time.  

The RO has rated the Veteran's service-connected right arm 
scar disability as noncompensable under Diagnostic Code 7805.  
See 38 C.F.R. § 4.31 (noting that where the VA Rating 
Schedule does not provide a zero percent rating, zero percent 
shall be assigned if the requirements for a compensable 
rating are not met).  The version of 38 C.F.R. § 4.118, 
effective August 30, 2002, provides that under Diagnostic 
Code 7805 scar are to be rated on limitation of function of 
the affected part.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, scars not of 
the head, face, or neck, that are deep or that cause limited 
motion in an area or areas exceeding 6 square inches (39 sq. 
cm.) are rated 10 percent disabling.  A deep scar is one that 
is associated with soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note (2).  Diagnostic Code 7802 
provides ratings for scars, other than the head, face, or 
neck, that are superficial or that do not cause limited 
motion.  Superficial scars that do not cause limited motion, 
in an area or areas of 144 square inches (929 sq. cm.) or 
greater, are rated 10 percent disabling.  Diagnostic Code 
7803 provides a 10 percent rating for superficial unstable 
scars.  Note (1) to Diagnostic Code 7803 provides that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) provides 
that a superficial scar is one not associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118.  Diagnostic Code 7804 
provides a 10 percent rating for superficial scars that are 
painful on examination.  Note (1) to Diagnostic Code 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  Note (2) provides that a 10-
percent rating will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part would not 
warrant a compensable rating.  38 C.F.R. § 4.118, Diagnostic 
Codes 7801-05 (as in effect from Aug. 30, 2002).  

The record does not reflect objective evidence of symptoms 
comparable to a deep scar or one that causes limited motion 
in an area exceeding 6 square inches (39 sq. cm.).  The 
report of the August 2005 VA examination notes that the 
Veteran has a scrapnel scar on his right arm measuring 2 cm 
by .5 cm and 1-inch medial to the medial epicondyle, and 
another scar on the right arm measuring 2 cm dorsal and 2 
inches below the lateral epicondyle with various linear 2 cm 
diagonal scars on the dorsal surface of his right arm.  Thus, 
Diagnostic Code 7801 does not afford a compensable rating.  
The Board notes that the August 2005 VA examiner did not 
indicate that the Veteran right arm skin disability limited 
function of the affected area, his right arm.  Indeed, it was 
noted in the report of the August 2005 VA examination that 
the Veteran demonstrated how he would carry his rifle when 
traveling through the brush in Vietnam.  In light of the 
foregoing, the Board finds that a higher evaluation is not 
warranted under Diagnostic Code 7801 or under Diagnostic Code 
7805.  

The Board has also considered whether Diagnostic Codes 7803 
or 7804 could afford the Veteran a higher rating.  See Report 
of August 2005 VA examination (noting an impression of 
superficial scars (at locations indicated)).  As the report 
of VA examination in August 2005 does not reflect any 
unstableness or pain on examination, a compensable evaluation 
is not warranted.  Additionally, the record does not reflect 
that the Veteran complained of pain associated with his 
service-connected right arm skin disability at the 2005 VA 
examination or during the rating period on appeal.  Further, 
a higher rating under Diagnostic Code 7802 is not warranted 
as the Veteran's right arm skin disability does not measure 
144 square inches (929 sq. cm.) or greater.  

Based on the evidence of record, the Board does not find any 
other diagnostic codes appropriate for consideration here.

In conclusion, the evidence of record reflects a disability 
picture commensurate with the currently assigned 
noncompensable evaluation for a skin disability.  The 
assigned noncompensable evaluation reflects the degree of 
impairment shown because, as described above, the 
requirements for a compensable rating have not been met 
throughout the rating period on appeal.  As such, the Board 
finds that the clinical evidence does not show distinct time 
periods exhibiting symptoms warranting staged evaluations.  
Hart, 21 Vet. App. at 509-10.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


C.  Extraschedular consideration

Finally, the evidence does not reflect that the disabilities 
at issue cause marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Initially, the Board notes that a 
comparison between the level of severity and symptomatology 
of the Veteran's service-connected disabilities at issue with 
the established criteria found in the rating schedule for 
these disabilities show that the schedular rating criteria 
reasonably contemplate the Veteran's disability level and 
symptomatology for PTSD and right arm scar disabilities.  The 
Board acknowledges that the Veteran indicated at the October 
2008 Travel Board hearing that his service-connected PTSD was 
escalating.  The letter from the Veteran's employer documents 
some of the troubles that Veteran has had at work.  However, 
the evidence of record does not reflect a history of frequent 
hospitalization or marked interference with employment due to 
the PTSD or right arm scar disabilities at issue.  The Board 
notes that the Veteran testified that he has not missed a day 
of work in 6 years.  (October 2008 Board Tr. at 16.)  The 
Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which they 
manifestly are not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  In light of the foregoing, the Board 
finds that referral for the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for left arm scar is 
granted.

Entitlement to service connection for bilateral hammertoes is 
granted.

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.

Entitlement to a compensable rating for right arm skin 
disability is denied.


REMAND

Regarding the issue of entitlement to service connection for 
bilateral hearing loss, the Board finds that this issue needs 
to be remanded for the issuance of a statement of the case 
(SOC) by the RO.  A rating decision, dated in February 2007, 
denied service connection for bilateral hearing loss.  The 
Veteran was notified of this decision via a letter dated 
February 12, 2007.  A written statement from the Veteran, 
received in June 2007, can be construed as a notice of 
disagreement with regard to the February 2007 rating 
decision.  38 C.F.R. § 20.201.  In this statement, the 
Veteran stated that he wished to submit additional evidence 
in support of his claim and he included a report of a private 
hearing test, dated after the February 2007 rating decision.

The record does not reflect that a SOC has been issued in 
response to the Veteran's notice of disagreement pursuant to 
38 C.F.R. § 19.26 regarding the service connection issue 
noted above.  In this situation, the United States Court of 
Appeals for Veterans Claims has indicated that the proper 
action is to remand the issue to the RO for appropriate 
action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999) ("Thus, the next step was for the RO to issue an SOC 
on the denial of the . . . claim, and the Board should have 
remanded that issue to the RO, not referred it there, for 
issuance of that SOC.").  As such, the Board finds that this 
issue should be remanded for the issuance of a SOC by the RO.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his 
representative with a statement of the 
case as to the issue of entitlement to 
service connection for bilateral hearing 
loss (as adjudicated in a February 2007 
rating decision).  The Veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


